Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-6, drawn to a turbine wheel.
Group II, claim(s) 7-10, drawn to a turbine wheel.
Group III, claim(s) 11-15, drawn to a turbine wheel.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a turbine wheel for a turbocharger comprising: a hub having a primary outer surface, a back wall surface, a peripheral edge extending between the primary outer surface and the back wall surface, and a central axis, wherein the hub has a back wall thickness that is measured parallel to the central axis from the primary outer surface to the back wall surface; and a plurality of blades extending from the primary outer surface of the hub and integrally formed with the hub via a casting process, wherein each of the blades has a blade thickness that is measured tangential to the central axis between opposed surfaces of the blade, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yoshida et al. (US 2015/0361802). Yoshida et al. discloses a turbine wheel (19) for a turbocharger comprising: a hub (21) having a primary outer surface, a back wall surface, a peripheral edge extending between the primary outer surface and the back wall surface (Fig. 1), and a central axis (k), wherein the hub has a back wall thickness that is measured parallel to the central axis from the primary outer surface to the back wall surface (Fig. 1); and a plurality of blades (3) extending from the primary outer surface of the hub and integrally formed with the hub via a casting process (“integrally formed with the hub via a casting process” limitation is interpreted as a product-by-process limitation. See MPEP 2113), wherein each of the blades has a .
Furthermore, the above mentioned technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yokoyama et al. (US 2010/0098548). Yokoyama et al. (US 2010/0098548) discloses a turbine wheel (1) for a turbocharger comprising: a hub (3) having a primary outer surface, a back wall surface, a peripheral edge extending between the primary outer surface and the back wall surface (Fig. 1, 8, 11, 13), and a central axis, wherein the hub has a back wall thickness that is measured parallel to the central axis from the primary outer surface to the back wall surface (Fig. 1, 8, 11, 13); and a plurality of blades (7) extending from the primary outer surface of the hub and integrally formed with the hub via a casting process ([0070]), wherein each of the blades has a blade thickness that is measured tangential to the central axis between opposed surfaces of the blade (Fig. 1, 8, 11, 13).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/Primary Examiner, Art Unit 3745